Citation Nr: 0612028	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  99-22 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for cardiovascular disability currently manifested by 
palpitations, paroxysmal supraventricular tachycardia and 
panic attacks.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
January 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO), which denied a rating in excess of 10 
percent for the service-connected organic heart disease, and 
a total rating based on individual unemployability, due to 
service-connected disabilities (TDIU).  During the pendency 
of this appeal, the appellant's claim was transferred from 
the RO in Nashville to the RO in Atlanta, Georgia, pursuant 
to the appellant's change of address.

A Travel Board hearing was held on September 14, 2000, before 
the undersigned, who is a Veterans Law Judge and was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b).  A transcript of the hearing is of 
record.

This case was previously before the Board in December 2000 
and March 2005, when it was remanded for additional 
development.  In March 2005, the Board also determined that 
service connection was not warranted for hypertensive 
vascular disease, claimed secondary to the veteran's service 
connected cardiovascular disability.  

In December 2006, the veteran wrote the Board and requested 
that his case be expedited because he had lost his job and 
desperately needed a decision on his claim.  This was 
accepted as a motion to advance his case on the docket.  This 
motion was denied in January 2005, because his case was still 
at the VA Appeals Management Center (AMC) in Washington, and 
had not yet returned to the Board.  

In February 2006, the veteran telephoned the RO and requested 
that his power of attorney (POA) appointing the Disabled 
American Veterans (DAV) as his accredited representative be 
revoked.  While an appellant may revoke a POA at any time 
prior to expiration of the period allowed for changing a 
representative following notification to the veteran that an 
appeal has been certified to the Board (38 C.F.R. § 20.1304), 
such notification must be in writing.  38 C.F.R. § 20.607.  
No written request has been received, and the attempted 
revocation is therefore invalid.  Further, the veteran has 
continued to solicit assistance from DAV, and DAV has 
continued to represent the veteran submitting evidence and 
argument on his behalf.  


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran's service-connected cardiovascular disability 
is currently manifested by palpitations, paroxysmal 
supraventricular tachycardia and panic attacks; without four 
or more episodes of tachycardia per year documented by ECG or 
Holter monitor. 

3.  The veteran is service connected for a cardiovascular 
disability currently manifested by palpitations, paroxysmal 
supraventricular tachycardia and panic attacks, currently 
rated 10 percent disabling.  This evaluation does not meet 
the schedular requirements for assignment of a total 
disability rating based on individual unemployability.

4.  The veteran's service-connected disability has not been 
shown to be of such severity as to preclude substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the veteran's service connected cardiovascular disability 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Diagnostic Code 7010 
(2005).

2.  The criteria for entitlement to a total rating based on 
individual unemployability have not been met.  38 U.S.C.A. §  
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The service medical records appear to be complete.  There are 
numerous notations in the medical records regarding the 
veteran's heart rate and rhythm, diagnosed as atrial 
fibrillation.  A June 1983 cardiovascular examination was 
unremarkable.  

At separation from service in January 1984, the veteran filed 
a claim for service connection for atrial fibrillation as an 
organic heart disease.  In August 1984, service connection 
was granted for organic heart disease with paroxysmal atrial 
fibrillation and mitral valve prolapse.  

In January 1998, the veteran filed a claim for increased 
rating for his heart condition.  In March 1998, the veteran 
underwent a VA examination primarily to evaluate his service-
connected heart condition.  He described, over the past three 
to four months, episodes of rapid heartbeat, shortness of 
breath, diaphoresis, dizziness and headaches.  He stated that 
these episodes typically lasted about 5 to 20 minutes; 
however, they sometimes lasted as long as 45 minutes.  With 
these attacks he also had chest pain and elevated blood 
pressure.  He indicated that because of this he had been 
started on blood pressure medication.  Currently, he worked 
as a crisis counselor at a psychiatric hospital, and before 
that he had worked in the Department of Juvenile Justice for 
well over a year.  The assessment was organic heart disease 
based on the veteran's described history of rheumatic heart 
disease; however, the examiner noted that this was not 
consistent with the findings on the physical examination.  
Chest X-ray examination and EKG were normal.

In an August 1998 statement, the veteran explained that his 
service-connected heart condition had worsened to the degree 
that it now included hypertension.  He underwent a complete 
cardiac workup in September 1998.  At this examination, the 
veteran reported episodes of dyspnea and severe palpitations.  
He stated that his symptoms were less at this point, but 
apparently had been appearing one to two times per week 
several years ago.  The veteran stated that he still had 
occasional episodes of palpitations although these were not 
necessarily exertional related.  He had no true syncope 
although he had had occasional episodes of mild dizziness.  
He did not feel fully debilitated by his medical condition.  
Physical examination showed his heart beat was regular in 
rate and rhythm without murmurs, gallops, or rubs.  His 
carotid was 2+ bilaterally without bruits.  He underwent an 
exercise treadmill test in October 1998 where he attained a 
maximum heartbeat of 164 beats per minute.  The maximum 
workload attained was 13 METS.  Echocardiogram revealed 
normal left ventricle anatomy, left ventricular wall and 
regional wall motion was normal, mitral valve was normal for 
anatomy with no regurgitation, and all other valves were also 
normal for anatomy and function.  An Hour Event Monitor test 
was also performed which showed normal sinus rhythm with rare 
to occasional arrhythmias, rare PAC and PVC, an episode of 
supraventricular tachycardia, a brief episode of sinus 
bradycardia, and several brief episodes of borderline or 
tachycardia.  The diagnosis was paroxysmal supraventricular 
tachycardia.

In February 2000, the Board reviewed the claim and the 
evidence and remanded the claim to the RO, in part, for a VA 
examination.  The examiner was directed to review the claims 
file and the medical evidence and express an opinion on the 
etiology of any hypertensive vascular disease.

In a February 2001 VA examination, the examiner indicated 
that he reviewed the claims file in great detail, as well as 
the Board's remand.  The examiner noted that the veteran was 
currently on antihypertensives, and had also been diagnosed 
with mitral valve prolapse according to an echocardiogram 
done in March 1984 which indicated that the veteran had mild 
to moderate mitral valve prolapse.  The examiner noted that, 
surprisingly, a 1998 echocardiogram showed the mitral valve 
was normal.  The examiner noted that in his opinion, the 1984 
echocardiogram was overread, and the veteran did not have 
mitral valve prolapse.  The veteran did have hypertensive 
vascular disease; however, in his opinion, it was not 
secondary to any valvular disease.  

In May and again June 2003, the veteran was treated at a 
private hospital emergency room with complaints of chest 
pain.  Cardiovascular evaluation was normal and the diagnosis 
both times was palpitations.  

II.  The Duty to Notify and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  VA notified the veteran of the evidence 
necessary to establish an increased rating and 
unemployability in the July 1998 rating decision, the 
November 1998 statement of the case (SOC), supplemental 
statements of the case (SSOC) issued in May 2000, June 2004 
and December 2005, and VCAA compliance letters sent to the 
veteran in February and October 2003.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the October 2003 
letter, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  Third, VA must request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  This 
was substantially accomplished in the October 2003 letter to 
the veteran.  

While full VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication by the Agency of 
Original Jurisdiction (AOJ) denying the claim on appeal, 
notice was provided by the AOJ as stated above, prior to 
issuance of a supplemental statement of the case in December 
2005, and prior to transfer and certification of the 
appellant's case to the Board, and as described above the 
content of the notice complied or substantially complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not constitute prejudicial error, as the 
notification requirements of the VCAA have been satisfied and 
the veteran has been provided a meaningful opportunity to 
participate in development of his claim.  Further, because 
this decision results in a denial of the claims for an 
increased rating and TDIU, any failure to provide notice as 
to the effective date of any rating is harmless error.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2005).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  The veteran has 
identified numerous treatment both at VA and private 
facilities and VA has made exhaustive attempts to obtain all 
of these records, most of which have been unsuccessful.  In 
every case, VA has continued to request the records, often 
multiple times, until documentation has been received that 
the records do not exist.  Further attempts to obtain these 
records would therefore be futile and are not necessary to 
comply with the duty to assist.  He was also provided the 
opportunity to present argument and evidence in hearings 
before a hearing officer at the RO, which he declined, and 
before a Veterans Law Judge, which was held in September 
2000.  VA has provided examinations of the veteran in March 
1998, and in February 2001.  Although the veteran's 
representative has requested another remand for a new VA 
examination, the Board concludes that the evidence in the 
claims file is adequate to rate the veteran's service 
connected heart disability, and it not shown or alleged how 
the most recent VA examination does not reflect the veteran's 
current level of disability.  Further delay in the 
adjudication of the veteran's claim is therefore not 
warranted.  The Board concludes that all reasonable efforts 
were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim for an increased rating for 
his heart disability, and his claim for individual 
unemployability.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  

III.  Increased Rating for Heart Disability

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2005) (Schedule), which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2005).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (2005).  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2005).   
 
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In evaluating the severity 
of a particular disability, it is essential to consider its 
history. 38 C.F.R. § 4.1 (2005); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

Analysis

The veteran is currently rated for tachycardia as this has 
been the only manifestation of his disability.  Although the 
veteran has claimed other cardiac disabilities as 
manifestations of his service connected disability, notably 
rheumatic heart disease, and mitral valve prolapse, the 
medical evidence shows that the veteran does not have these 
disorders.  He has also claimed hypertension as a 
manifestation of his service connected disability; however, 
service connection for this on a secondary basis has been 
denied as the medical evidence did not show any connection 
between his diagnosed hypertension and his service connected 
heart disability.  Therefore, the veteran is appropriately 
rated for tachycardia, and the associated palpitations and 
panic attacks.  

Tachycardia is rated under Diagnostic Code 7010 for 
supraventricular arrhythmia.  Paroxysmal atrial fibrillation 
or other supraventricular tachycardia, with more than four 
episodes per year documented by ECG or Holter monitor 
warrants a 30 percent rating.  This is the highest rating 
possible.  Permanent atrial fibrillation (lone atrial 
fibrillation), or; one to four episodes per year of 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia documented by ECG or Holter monitor is assigned a 
10 percent rating.  While the medical evidence shows several 
episodes of tachycardia, it is not shown to the frequency 
required for a higher or 30 percent evaluation.  In fact, in 
the only Holter monitor testing conducted in 1998, which the 
veteran claims supports his claim for a higher rating, both 
an episode of tachycardia and bradycardia were recorded.  
Bradycardia is the opposite of tachycardia.  The testing 
showed normal sinus rhythm with only rare to occasional 
arrhythmias.

There is a notable absence of treatment shown in the more 
recent medical records for complaints related to the 
veteran's heart condition and specifically for documentation 
of tachycardia.  Although the veteran was treated at a 
private hospital in May and again in June 2003 for complaints 
of chest pain, and palpitations were diagnosed, there is no 
ECG record or diagnosis of tachycardia.  

The Board acknowledges the veteran's testimony that his 
disability is more severe than currently evaluated.  The 
veteran is competent to report his symptoms.  To the extent 
that he has implied that his disability warrants a higher 
evaluation, the veteran is competent to report that he has 
rapid heart beat, as well as other symptoms, however the 
medical findings do not support that his episodes of rapid 
heart beat constitute tachycardia.  As stated above, there 
have been no findings in his current medical records of 
tachycardia.  The Board attaches far greater probative weight 
to the clinical findings of skilled, unbiased professionals 
than to the veteran's statements in support of a claim for 
monetary benefits.  Taking the veteran's contentions into 
account and the medical findings, an evaluation in excess of 
10 percent is not warranted for cardiovascular disability 
currently manifested by palpitations, paroxysmal 
supraventricular tachycardia and panic attacks.  The Board 
has considered all other diagnostic codes under which the 
veteran's cardiovascular disability may be rated; however, 
none provide for a higher evaluation.  The preponderance of 
the evidence is against his claim, and there is no doubt to 
be resolved.  Gilbert, 1 Vet. App. at 55.

In reaching this decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the impact the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Because the evidence for and against a higher evaluation is 
not evenly balanced, the rule affording the veteran the 
benefit of the doubt is not for application.  38 C.F.R. 
§ 4.3.  

The Board also notes that, in exceptional cases where 
evaluations provided by the rating schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
which is commensurate with the veteran's average earning 
capacity impairment due to the service-connected disorder.  
38 C.F.R. 3.321(b).  However, the Board believes, as did the 
RO, that the regular schedular standards applied in the 
current case adequately describe and provide for the 
veteran's disability level.  The record does not reflect any 
recent hospitalization or medical treatment for his service-
connected disability.  There is also no evidence of marked 
interference with employment, nor is there any contention to 
that effect.  The record, therefore, is devoid of evidence 
that would take the veteran's case outside the norm so as to 
warrant submission for consideration of the assignment of an 
extraschedular rating.  

IV.  TDIU

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements.  
If there is only one service-connected disability, this 
disability should be rated at 60 percent or more, if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service-
connected disability to bring the combination to 70 percent 
or more.  38 C.F.R. § 4.16(a).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

The appellant is currently rated at 10 percent for his 
cardiovascular disability as his only service connected 
disability.  Therefore, he does not meet the minimum 
schedular criteria for a TDIU.

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed. 38 C.F.R. § 
4.16(b).  The rating board did not refer this case for extra-
schedular consideration.

The Board concludes the appellant is not unemployable solely 
due to his service-connected disability.  While there may be 
some impairment in the veteran's ability to perform physical 
labor as a result of his service connected disability, the 
evidence does not show that he can not perform a more 
sedentary occupation.  The record shows that he has past work 
experience as a crisis counselor, which would presumably not 
require a degree of physical exertion which would be 
precluded by his service connected disability.  In the 
February 2001 VA examination, the examiner concluded that the 
veteran was employable as long as the employment did not 
involve physical labor.  

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the appellant's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disability or that 
he is incapable of performing the mental and physical acts 
required by employment due solely to his service-connected 
disability, even when his disability is assessed in the 
context of subjective factors such as his occupational 
background and level of education.  The Board concludes, 
therefore, that a total disability rating for compensation 
purposes based on individual unemployability is not 
warranted.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable. See 38 U.S.C.A. 
5107(b); Gilbert, supra.


ORDER

An increased rating for service connected cardiovascular 
disability currently manifested by palpitations, paroxysmal 
supraventricular tachycardia and panic attacks is denied.

Entitlement to TDIU is denied.


____________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


